Case 2:20-cv-03567-PKC-AYS Document 1 Filed 08/07/20 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
JOSHUA PAULK,
                                                                        No.
                                                      Plaintiff,
-against-
                                                                        COMPLAINT
METRO INDUSTRIAL WRECKING & ENVIRONMENTAL
CONTRACTORS, INC.,
                                                      Defendant.


Plaintiff Joshua Paulk (“Plaintiff” or “Paulk”), files this Complaint against defendant Metro

Industrial Wrecking & Environmental Contractors, Inc. (“Metro Industrial” or “Defendant”) and

alleges as follows:

   1. Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§

       201, et seq. (“FLSA”), he is entitled to recover from Defendant, unpaid regular and

       overtime compensation; liquidated damages; prejudgment and post-judgment interest;

       and attorneys’ fees and costs.

   2. Plaintiff further alleges that, pursuant to the New York Labor Law “NYLL”, he is entitled

       to recover from Defendant: unpaid regular and overtime compensation, liquidated

       damages; civil penalties pursuant to the New York Wage Theft Prevention Act;

       prejudgment and post-judgment interest; and attorneys’ fees and costs.

                                    JURISDICTION AND VENUE

   3. This is an action seeking equitable and legal relief for Defendant’s violations of the Fair

       Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”) and New

       York Labor Laws (“NYLL”) § 190 et seq. and 650 et seq. and 12 NYCRR 142-2.14.
Case 2:20-cv-03567-PKC-AYS Document 1 Filed 08/07/20 Page 2 of 6 PageID #: 2




  4. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action arising

     under the FLSA.

  5. This Court has supplemental jurisdiction over the claims arising under New York State

     Law pursuant to 28 U.S.C. 1367, in that the New York State Law claims are so closely

     related to Plaintiffs’ federal claims as to form the same case or controversy under Article

     III of the United States Constitution.

  6. Venue is proper in this judicial district under 28 U.S.C. § 1391, as substantial part of the

     events and omissions giving rise to the claims occurred in this judicial district, and

     Defendant conducts business through its employees, including Plaintiff, within this

     judicial district.

                                               PARTIES

  7. Plaintiff is a resident of Queens County, New York.

  8. Defendant Metro Industrial is a New York limited liability company doing business at

     510 Fifth industrial Ct, Bay Shore, NY.

  9. Metro Industrial is engaged in the business of providing environmental and demolition

     services.

  10. Metro Industrial is a covered employer within the meaning of the FLSA and NYLL and,

     at all relevant times, employed Plaintiff.

  11. Upon information and belief, Defendant’s revenues are in excess of the minimum

     required to fall within the jurisdiction of the FLSA.

  12. Defendant operates in interstate commerce as Defendant maintains offices and equipment

     out of state in Asheville, North Carolina; Statesboro, Georgia; and West Palm Beach,
Case 2:20-cv-03567-PKC-AYS Document 1 Filed 08/07/20 Page 3 of 6 PageID #: 3




     Florida and works on projects located throughout the United States, including Ohio and

     Virginia.

  13. Defendant is subject to suit under the statutes alleged above.

                           FACTUAL CLAIMS AND ALLEGATIONS

  14. Plaintiff Joshua Paulk was hired to work for Defendant as a dump truck driver in August

     2019. He continued working for the company through January 2020.

  15. Plaintiff was paid $29 per hour.

  16. Plaintiff worked between 58-85 hours per week.

  17. During the August to October 2019 period Defendant failed to pay required overtime

     premium.

  18. Defendant did not pay Plaintiff at all for his last three days of work for Defendant.

                                     STATEMENT OF CLAIM

                                              COUNT I

                             Violation of the Fair Labor Standards Act

  19. Plaintiff re-alleges and re-avers each and every allegation and statement contained in the

     paragraphs above of this Complaint as if fully set forth herein.

  20. At all relevant times, upon information and belief, Defendant is and continues to be an

     employer engaged in interstate commerce and/or the production of goods for commerce

     within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

  21. Plaintiff is a covered individual within the meaning of the FLSA, 29 U.S.C. §§ 206(a)

     and 207(a).

  22. At all relevant times, Defendant employed Plaintiff within the meaning of the FLSA.
Case 2:20-cv-03567-PKC-AYS Document 1 Filed 08/07/20 Page 4 of 6 PageID #: 4




  23. Upon information and belief, at all relevant times, Defendant have had gross annual

     revenues in excess of $500,000.

  24. Plaintiff was entitled to be paid for all hours worked.

  25. Plaintiff was entitled to be paid at the rate of time and one-half his regular hourly rate for

     all hours worked in excess of 40.

  26. Defendant failed to pay for all hours worked and failed to pay proper overtime

     compensation.

  27. At all relevant times, Defendant had, and continues to have a policy and practice of

     refusing to pay for all hours worked.

  28. At all relevant times, Defendant had, and continue to have a policy and practice of

     refusing to pay overtime compensation at the statutory rate of time and one-half the

     employee’s regular hourly rate to Plaintiff for all hours worked in excess of forty (40)

     hours per work week, which violated and continues to violate the FLSA, 29 U.S.C. §§

     201, et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

  29. Defendant knowingly and willfully disregarded the provisions of the FLSA as evidence

     by its failure to compensate Plaintiff for all hours worked and at the proper overtime rate

     when Defendant knew or should have known such was due and that non-payment of

     minimum wage and overtime compensation would financially injure Plaintiff.

  30. Defendant has failed to make, keep and preserve records with respect to each of the

     Plaintiffs sufficient to determine the wages, hours and other conditions and practices of

     employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C.

     §§211(e) and 215(a).
Case 2:20-cv-03567-PKC-AYS Document 1 Filed 08/07/20 Page 5 of 6 PageID #: 5




                                             COUNT II

                               Violation of the New York Labor Law

  31. Plaintiff re-alleges and re-avers each and every allegation and statement contained in the

     paragraphs above of this Complaint as if fully set forth herein.

  32. Defendant employed Plaintiff within the meaning of New York Labor Law §§ 2 and 651.

  33. Defendant knowingly and willfully violated the rights of Plaintiff by failing to pay

     Plaintiff for all straight time hours worked and required overtime compensation at the

     rate of time and one-half for each hour worked in excess of forty (40) hours in a

     workweek.

  34. Defendant failed to properly disclose or apprise Plaintiff of his rights under the New

     York Labor Law.

  35. Due to the Defendant’s New York Labor Law violations, Plaintiff is entitled to recover

     from Defendant the difference between his actual wages and the amounts that were owed

     under the New York Labor Law. The deficiency accounts for payment for all straight

     time hours, overtime compensation for all overtime hours, reimbursement of any illegal

     deductions from wages, and reasonable attorneys’ fees, costs, and disbursements of this

     action, pursuant to New York Labor Law §§ 663(1), 198.

  36. Plaintiff is entitled to liquidated damages pursuant to New York Labor Law § 663(1), as

     well as civil penalties and/or liquidated damages pursuant to the New York State Wage

     Theft Prevention Act.
Case 2:20-cv-03567-PKC-AYS Document 1 Filed 08/07/20 Page 6 of 6 PageID #: 6




                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

        i.        An award for unpaid wages due under the FLSA and New York Labor Law;

        ii.       An award of liquidated damages as a result of Defendant’s failure to pay proper

                  compensation pursuant to 29 U.S.C. § 216;

        iii.      An award of prejudgment and post-judgment interest;

        iv.       An award of costs and expenses associated with this action, together with

                  reasonable attorneys’ fees; and

        v.        Award Plaintiff, any relief requested or stated in the preceding paragraphs, but

                  which has not been requested in the WHEREFORE clause or “PRAYER FOR

                  RELIEF”, in addition to the relief requested in the wherefore clause/prayer for

                  relief;

        vi.       Award Plaintiff such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury on

all issues.

 Dated:        New York, New York                    LAW OFFICE OF MOHAMMED
               August 4, 2020                        GANGAT




                                                     ___________________________________
                                                     Mohammed Gangat, Esq.
                                                     675 Third Avenue, Suite 1810
                                                     New York, NY 10017
                                                     Telephone: (718) 669-0714
                                                     Email:mgangat@gangatllc.com
